Citation Nr: 0421944	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  01-08 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318, to include 
whether there is clear and unmistakable error (CUE) in prior 
rating decisions.

(The issue of whether there is clear and unmistakable error 
in a January 1990 Board decision is the subject of a separate 
decision of the Board.)


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1948 to 
August 1950, and from February 1951 to August 1953, including 
combat service during the Korean Conflict.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied the appellant's claim 
of entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318.  The appellant is the widow of the 
veteran.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends that she is entitled to DIC because 
the veteran should have been awarded a total rating for at 
least ten years prior to his death.  In support of this 
argument she has raised the issue of clear and unmistakable 
error in prior 1974 and 1978 rating decisions.  Therefore, 
the Board finds that the CUE claims are inextricably 
intertwined with the issue of entitlement to DIC and must be 
initially considered by the RO before further appellate 
action can be taken on the appellant's DIC claim.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the 
CUE claims must be resolved prior to further appellate action 
on this issue.  Likewise, the issue of whether there is CUE 
in a January 1990 Board decision is deferred, as this issue 
is also inextricably intertwined with the appellant's DIC 
claim.

Accordingly, the case is REMANDED for the following actions:

The RO should take the appropriate steps 
to adjudicate the claims of CUE in 1974 
and 1978 rating actions, and readjudicate 
the appellant's claim for DIC pursuant to 
the 38 U.S.C.A. § 1318, in light of the 
newly raised contentions.

If any benefit sought on appeal remains adverse to the 
appellant, or if a timely notice of disagreement is received 
with respect to any other matter, the RO should issue, as 
appropriate, a statement of the case and/or supplemental 
statement of the case on all issues in appellate status, and 
the appellant and her representative should be provided the 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





